Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wankewycz (US 20180245365 A1).
Wankewycz discloses:
1. A storage system (1) for a flying object (2), comprising:
a landing portion (30/130) having a landing surface on which the flying object is capable of landing; and
a storage main body (10+11+12) adapted to store the flying object that has landed on the landing surface;
wherein the storage main body includes an opening and closing portion (11+12) adapted to cover the landing surface; and
the storage system further comprises a retaining mechanism (300) adapted to retain the flying object in a state of having landed on the landing surface from a direction perpendicular to the landing surface.

2. The storage system for a flying object according to claim 1, wherein the retaining mechanism includes a pressing member (563a, 563b, 567a, 567b) adapted to press the flying object that has landed on the landing surface in a direction toward the landing surface.

4. The storage system for a flying object according to claim 1, further comprising a horizontal sensor (470, 480, 595)adapted to detect a horizontal angle of the landing surface.

5. The storage system for a flying object according to claim 1, further comprising a horizontal support member (782) adapted to support the storage main body in a manner so that a horizontal angle of the landing surface can be adjusted.

6. The storage system for a flying object according to claim 4, further comprising an opening and closing control unit (50 in conjunction with sensors 14, 15, and 40) which, when the flying object lands on the landing surface, in the case that the horizontal angle detected by the horizontal sensor lies within a predetermined angular range, is adapted to control the opening and closing portion so as to open, whereas in the case that the horizontal angle does not lie within the predetermined angular range, is adapted to control the opening and closing portion so as to close.

7. The storage system for a flying object according to claim 1, further comprising a retaining control unit (250+310) adapted to control the retaining mechanism in a manner so that the flying object that has landed on the landing surface is retained in a state with the opening and closing portion closed.

8. The storage system for a flying object according to claim 1, further comprising a charging unit (132) adapted to charge the flying object that has landed on the landing surface.

9. The storage system for a flying object according to claim 8, the charging unit comprising:
a first electrode that constitutes the landing portion (920+922);
and a second electrode (920+922) provided on the retaining mechanism;
wherein, in a state in which the flying object is
retained by the retaining mechanism, a first charging terminal of the flying object is electrically connected to the first electrode, and a second charging terminal of the flying object is electrically connected to the second electrode (connected to both).

10. The storage system for a flying object according to claim 1, further comprising a traveling mechanism (700) that enables the storage system to move.

11. The storage system for a flying object according to claim 9, wherein:
the retaining mechanism includes a pressing member (911/913) adapted to press the flying object that has landed on the landing surface in a direction toward (toward the center) the landing surface;
and the second electrode (See location of 920 on 913 in Fig. 46) is provided on the pressing member.

12. The storage system for a flying object according to claim 2, wherein the retaining mechanism includes a displacement mechanism (569, 565) provided on the opening and closing portion and adapted to displace the pressing member in a direction perpendicular to the landing surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642